— Order of disposition, Family Court, Bronx County (Robert R. Reed, J.), entered on or about June 12, 2008, which adjudicated appellant a juvenile delinquent upon a fact-finding determination that he committed acts which, if committed by an adult, would constitute the crimes of robbery in the second and third degrees, grand larceny in the fourth degree, petit larceny, criminal possession of stolen property in the fifth degree, menacing in the third degree and attempted assault in the third degree, and placed him on probation for a period of 12 months, unanimously modified, on the law, to the extent of vacating the findings as to robbery in the third degree and petit larceny and dismissing those counts of the petition, and otherwise affirmed, without costs.
The court’s findings were based on legally sufficient evidence and were not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). There is no basis for disturbing the court’s determinations concerning identification and credibility, including its rejection of appellant’s alibi defense. We have considered and rejected defendant’s remaining arguments for dismissal of the petition. Appellant’s challenges to the admissibility of certain rebuttal evidence are either meritless or would not warrant a new fact-finding hearing.
As the presentment agency concedes, third-degree robbery and petit larceny are lesser included offenses of second-degree robbery. Concur — Tom, J.P., Sweeny, McGuire, DeGrasse and Freedman, JJ.